Citation Nr: 9919464	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1977.  

This appeal arises from a July 1993 decision by the Committee 
on Waivers and Compromises (Committee) located in the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, a waiver of 
recovery of an original debt of $2,673.41, was denied under 
the principles of equity and good conscience.  


REMAND

The matter now before the Board has been developed as a claim 
for entitlement to waiver of recovery of indebtedness from a 
VA guaranteed home loan.  The Board notes that the veteran, 
in his substantive appeal, specifically challenges VA's power 
to collect the debt at issue in that he maintains he was not 
responsible for the nonpayment of the monthly mortgage.  The 
veteran asserts that the person who failed to make the 
mortgage payments was the person who assumed the mortgage.  
The veteran states that he had no contact with the property 
in question for a period of over 15 years.  Further, he 
reports that he checked into all possible ways of 
forestalling the impending foreclosure on the property, but 
it was not financially feasible.  The claimant argues that he 
was not advised of the default until the delinquent payments 
were substantial and damages from neglect were costly to 
repair.  The $4,000 profit from the sale of the property to 
the assumor went to pay liens on the property.  He received 
no cash in hand from the sale and states that he did not 
benefit from the higher sales price.  The veteran's 
contentions reflect that he is both challenging the validity 
of the indebtedness and he appears to be requesting a 
retroactive release of liability.  

The United States Court of Appeals for Veterans Appeals 
(Court) in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
Board finds that the veteran's dispute as to whether he is 
legally obligated to the VA for the VA loan indebtedness is a 
specific challenge to the validity of the creation of the 
debt.  With respect to that question, it must be determined: 
(1) Whether the loan indebtedness is valid and enforceable 
against the veteran under the legal theory of indemnity, and 
if not, (2) whether the loan indebtedness is valid and 
enforceable against the veteran under the legal theory of 
subrogation.  The VA may seek reimbursement from an 
appellant-obligor under either theory.  38 C.F.R. § 36.4323 
(1998); Stone v. Derwinski, 2 Vet. App. 56 (1992).  

Pending adjudication and development of the issue of the 
validity of the debt, as well as the possible development and 
adjudication of a retroactive release of liability of the 
loan guaranty indebtedness, the Board must defer 
consideration of the waiver issue.  The Board notes, however, 
that there are three criteria that must be met to qualify for 
a retroactive release of liability.  At the time of the 
transfer, there must have been (1) a legally liable 
transferee, (2), currency of loan payments, and (3) a 
creditworthy transferee.  See 38 C.F.R. § 36.4324(g) (1998).  

Therefore, in order to afford the veteran his full due 
process rights, the Board is deferring adjudication of the 
issue on appeal pending a remand of the case to the RO for 
further development as follows:  

1.  The RO should refer the case to the 
loan guarantee officer or the district 
counsel for an opinion and detailed 
explanation as to whether the VA has an 
enforceable claim against the veteran to 
collect the debt, under either indemnity 
or subrogation under applicable 
provisions of the United States Code, the 
Code of Federal Regulations, and other 
Federal and/or State laws.  If it should 
be found that the VA's right to recovery 
is based solely on subrogation in a post-
foreclosure action to collect the 
deficiency, the opinion should include 
consideration of any applicable statute 
of limitations.  

2.  Thereafter, the RO should adjudicate 
the issue of the validity of the loan 
guaranty indebtedness.  The veteran 
should be provided with notification of 
that determination, and of the procedure 
for appealing the finding, if not in his 
favor.  

3.  If it is determined that the VA has 
an enforceable claim against the veteran 
to collect the debt, the RO should 
request from the veteran copies of all 
documents pertaining to his sale of the 
property to the transferee.  The Board 
must point out that the veteran must 
cooperate in providing necessary 
information in the development of this 
matter and he is expressly cautioned that 
a failure to cooperate may have adverse 
consequences to his claim.  Copies of any 
other documents not already of record 
which pertain to any transaction 
involving the property in subsequent 
years should also be added to the record.  
The attention of the RO is invited to 
Schaper v. Derwinski, 1 Vet. App. 430 
(1991), and the authority cited in that 
case, as to the proper areas of 
development for consideration of a 
retroactive release of liability.  

4.  Following completion of the above, or 
after the proper time limit given to 
submit the requested documents and 
information has expired, the RO, based 
upon the evidence of record, should 
determine whether such evidence 
demonstrates that the veteran is entitled 
to a retroactive release of liability 
pursuant to the provisions of 38 U.S.C.A. 
§ 3713(b) (West 1991) and 38 C.F.R. 
§ 36.4323(g) (1998).  

5.  If the RO determines that the veteran 
is not entitled to a retroactive release 
of liability, the veteran should be 
provided with notification of that 
determination, and of the procedure for 
appealing the finding.  The RO should 
request that the veteran complete a 
current, accurate Financial Status Report 
(VA Form 4-5655).  He should be invited 
to submit documentary evidence in support 
of all listed expenses and all current 
and past due debts.  He should also be 
given the opportunity to submit any 
additional information, evidence or 
argument that he deems relevant to the 
"equity and good conscience" standard.  

The RO must inform the veteran, in 
writing, of all consequences of his 
failure to provide the information and 
documents requested in the above 
paragraphs in order that an informed 
decision regarding his cooperation with 
respect to the above requests may be 
made.  A copy of this written 
correspondence must be included in the 
claims file.  

6.  Upon completion of the above, the 
case should be referred to the Committee 
for review of the determination as the 
veteran's entitlement to wavier of 
collection of the loan guaranty 
indebtedness, applying the standard of 
equity and good conscience.  All elements 
of the equity and good conscience 
standard should be applied.  

If the benefit sought on appeal remains denied, a 
supplemental statement of the case, which addresses the issue 
of waiver as well as, if appropriate, the issues of the 
validity of the debt and retroactive release of liability 
should be provided to the veteran.  He should be given the 
appropriate period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to obtain clarifying information and ensure 
due process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



